469 So. 2d 933 (1985)
Phillip KANE, Appellant,
v.
Shirley KANE, Appellee.
No. 84-2257.
District Court of Appeal of Florida, Third District.
May 28, 1985.
Mark E. Pollack, Miami, for appellant.
Cohen, Brown, Reed, Ivans & Schwartz and Allen Reed, Miami, for appellee.
Before NESBITT, BASKIN and JORGENSON, JJ.
PER CURIAM.
In this appeal and cross-appeal, we find no abuse of discretion with regard to any of the issues raised, Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980), except for the award of attorney's fees, which should have been assessed entirely against the husband in view of his superior financial position. Hirst v. Hirst, 452 So. 2d 1083, 1085 (Fla. 4th DCA 1984); Jacobs v. Jacobs, 429 So. 2d 1285 (Fla. 3d DCA 1983). Accordingly, the award of attorney's fees is reversed. The final judgment is in all other respects affirmed.
Affirmed in part, reversed in part.